DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August, 30, 2021 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 10-12, and15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20070026646 A1; Chae) in view of Allemand et al. (US 20080143906 A1; Al), and further in view of Chaji et al. (US 20140217409 A1; Chaji).
Regarding claim 1,  Chae discloses a unipolar thin film transistor comprising at least a first dielectric layer (Fig. 1, 30; ¶9); at least one carbon nanotube active layer (Fig. 1, 40a; ¶10/14), at least a portion of which is in contact with the at least first dielectric layer; at least one gate electrode (Fig. 1, 20; ¶9) such that the at least first dielectric layer is interposed between the one carbon nanotube active layer and the at least one gate electrode; at least a drain (Fig. 1, 50b; ¶9) and a source (Fig. 1, 50a; ¶9) electrode disposed over or under the at least one carbon nanotube active layer (Fig. 1, 40a; ¶10/14) 
Chae discloses the semiconductor layer 40b is an ohmic contact layer. This is typically a highly doped (n+ or p+) layer.
However, Chae is silent on at least one n+ or p+ doped layer disposed between the at least one carbon nanotube active layer and the drain and source electrodes, such that the TFT demonstrates unipolar characteristics; and wherein the at least one carbon nanotube active layer has a thickness from about 1nm to about 10nm.
Al discloses a semiconductor stack where the second semiconductor layer (Fig. 23, 418; ¶289) is at least one n+ or p+ doped layer disposed between the at least one active layer (Fig. 23, 414; ¶289) and the drain and source electrodes. (Fig. 23, 422/426; ¶289)
Chaji discloses a forming a TFT (unipolar device) having a carbon nanotube active layer with a thickness from about 1nm to about 2nm. (Fig. 6; 66; ¶43)


While, Chaji does not expressly teaches the range of 1nm to about 10nm some of its value ” 1nm to about 2nm”  fall within the claim range of 1nm to about 10nm, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “1nm to about 2nm”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 2, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, wherein the doped layer (Fig. 23, 418; ¶289 Al) is n+ doped such that the doped layer eliminates a P- type charge carrier injection and transportation in the TFT such that the TFT exhibits an N-type property.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a highly doped semiconductor layer between the at least one carbon nanotube active layer and the drain and source electrodes for making ohmic contact.
Regarding claim 3, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, but is silent on wherein the doped layer is p+ doped such that the 
Chai discloses the doped layer may be P-type (Fig. 1, 40b; ¶10). At issue is degree of dopant. 
Al discloses a highly doped layer (Fig. 23, 418; ¶289 Al)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to have a highly doped P+ layer for making ohmic contact in TFT.  Also N+ or P+ dopants in an ohmic contact semiconductor layer represent a finite number of identified, predictable solutions, with a reasonable expectation of success for making a P-Type or N-Type transistor. Therefore it would be obvious to one having ordinary skill in the art to choose between a n+ semiconductor or p+ semiconductor layer when forming N-Type or and P-Type transistor. MPEP 2143E
Regarding claim 5, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, wherein the at least first dielectric layer is formed of a material selected from the group consisting of inorganic and organic materials, an oxide, a nitride, and a nitrogen oxide. (Fig. 4A, 320; ¶57 Chae)
	Regarding claim 6, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 5, wherein the at least first dielectric layer is selected from the group of HfOx, SiNx, SiOx, TaOx, AIOx, Y203, and Si(ON)x. (Fig. 4A, 320; ¶57 Chae)
Regarding claim 10, Chae in view of Al and Chaj discloses the unipolar thin film transistor of claim 1, but is silent on wherein the at least one gate is configured as a top-gate (Fig. 2, 40; ¶30 Chaj).

Regarding claim 11, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, the at least one gate is configured as a bottom-gate. (Fig. 1B, 20; ¶9 Chae)
Regarding claim 12, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, further comprising a substrate (Fig. 1B, 10; ¶9 Chae) in supportive relationship with the remaining elements of the unipolar thin film transistor.
	Regarding claim 15, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, wherein the active layer may comprise one of a network of carbon nanotubes or aligned and organized sheets of carbon nanotubes. (Fig. 3B, 335; ¶51 Chae)
Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20070026646 A1; Chae) in view of Allemand et al. (US 20080143906 A1; Al), Chaji et al. (US 20140217409 A1; Chaji), and further in view of Gan (US 20060110862 A1; Gan).
Regarding claim 4, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, wherein the doped layer is formed from one of an amorphous, microcrystalline or polycrystalline material selected from the group of: silicon (Fig. 1, 40b N or P; ¶10 Chae), arsenides and phosphides of gallium, and tellurides and sulfides of cadmium; and but is silent on wherein the material is doped with a substance 
Gan discloses forming an amorphous silicon doped with high concentration n 
dopants (n+ a-Si:H), such as P, As or Sn dopants.(Fig. 2C, 906; ¶19)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill to use P, As, or Sn dopants for making an N-type transistor.
Regarding claim 7, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, but is silent on wherein the drain and source electrodes are single or multilayer structures formed of one or more of the following materials Cu, AI, Ag, Mo, Cr, Nd, Ni, Mn, Ti, Ta or W.
Gan discloses drain and source electrodes are single or multilayer structures formed of one or more of the following materials Cu, AI, Ag, Mo, Cr, Nd, Ni, Mn, Ti, Ta or W. (Fig. 2E, 907; ¶22)
Before the effective filing date it would have been obvious to one having ordinary skill in the art to use the electrode metals of Gan as a material known to those skilled in the art and for its conductive properties.
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20070026646 A1; Chae) in view of Allemand et al. (US 20080143906 A1; Al), Chaji et al. (US 20140217409 A1; Chaji), and further in view of Li et al. (US 20160126293 A1; Li).
Regarding claim 8, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, but are silent on wherein the carbon nanotube active layers if 
Li discloses a transistor having a single walled carbon nanotubes. (Fig. 4D, 30; ¶43)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the SWCNT of Li for forming a switching TFT in an active matrix LED.
	Regarding claim 9, Chae in view of Al and Chaji and Li discloses the unipolar thin film transistor of claim 8, wherein the single-walled carbon nanotubes are high purity single chirality single-walled carbon nanotubes having an index selected from (6,4), (9,1), (8,3), (6,5), (7,3), (7,5), (10,2), (8,4), (7,6), (9,2), and mixtures thereof. (Fig. 4D, 30; ¶43 Li)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the SWCNT of Li for forming a switching TFT in an active matrix LED.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20070026646 A1; Chae) in view of Allemand et al. (US 20080143906 A1; Al), Chaji et al. (US 20140217409 A1; Chaji), and further in view of Duan et al. (US 7064372 B2; Duan).
Regarding claim 14, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, wherein the transistor mobility is greater than 10 cm2Ns.
However, since the structural features are disclosed by the prior art references the operational characteristics implied by the cited references.

Before the effective filing date it would have been obvious to one having ordinary skill in the art to have a nano structure that produces a mobility is greater than 10 cm2Ns t3o achieve higher device performance.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20070026646 A1; Chae) in view of Allemand et al. (US 20080143906 A1; Al), Chaji et al. (US 20140217409 A1; Chaji), and further in view of Wei et al. (US 20120256296 A1; Wei).
Regarding claim 16, Chae in view of Al and Chaji discloses the unipolar thin film transistor of claim 1, but is silent on wherein the doped layer is formed of an ion implanted carbon nanotube material.
Wei discloses a doped nanotube layer. (Fig. 1, 410; ¶52)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a doped nanotube layer for adjusting the band gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816